Citation Nr: 1748813	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-46 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for vascular disease, to include as secondary to PTSD.

3.  Entitlement to automobile or adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board remanded the claims for additional development in July 2014 and for the scheduling of a hearing in September 2016.  

The Veteran was scheduled for a videoconference hearing in May 2017; however, he cancelled his request for a hearing.  

At the time of the two previous remands, the Board indicated that the issue of entitlement to specially adapted housing or a special home adaption had been raised by the record in a June 2010 application, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2010 VA Form 26-4555.  The claims folder does not indicate that the application has been adjudicated.  Therefore, the matter is again referred to the AOJ for appropriate consideration.  38 C.F.R. § 19.9 (b).

The issues of entitlement to service connection for hypertension and vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not demonstrated that the air conditioning in his vehicles is necessary to the health and safety of the Veteran or to the safety of others; as such, he is not eligible for additional reimbursement as part of his adaptive equipment allowance.
CONCLUSION OF LAW

The criteria for entitlement to automotive and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103A (West 2014); 38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he is eligible for additional reimbursement for the air conditioning in both his 2006 Hummer and 2009 Honda as part of his adaptive equipment allowance.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902 (a)(b). 

The applicable regulation defines a Veteran as being eligible if he or she is entitled to compensation for disability resulting in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, and permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1)(2)(3).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808 (b)(3).  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808 (b)(3).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2)(i). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350 (a)(2)(i). 

38 C.F.R. § 3.350 (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment. 38 C.F.R. § 3.350 (a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350 (a)(2)(i)(b). 

By way of history, the Veteran submitted a VA Form 21-4502 - Application for Automobile or other conveyances and adaptive equipment (under 38 U.S.C.A. § 3901-3904) in September 2005.  In a May 2006 rating decision, the RO found that basic entitlement to automobile and adaptive equipment was established.  In May 2006, the Veteran specifically requested that air conditioning be part of his adaptive equipment allowance because he indicated that the medications he takes for his service-connected disabilities made him sweat excessively.

In July 2006, the Veteran submitted a VA Form 10-1394 - Application for Adaptive Equipment Motor Vehicle, along with a copy of his lease for a 2006 Hummer and the sticker price with a breakdown of the cost for the non-standard equipment.  Also included in the file is an Adaptive Equipment Worksheet noting the cost of the air conditioning, although it is not clear how this number was calculated because air conditioning was a standard feature for that automobile.

In a September 2007 administrative decision, the Veteran was notified that he would receive a check for $2,439.06 as an adaptive equipment reimbursement for his 2006 Hummer.  That amount did not include reimbursement for the purported cost of the air conditioning.

The Veteran subsequently submitted another VA Form 10-1394 - Application for Adaptive Equipment Motor Vehicle in November 2008, along with a copy of his lease agreement for a 2009 Honda CR-V and the sticker price with a breakdown of the cost for the non-standard equipment.  Also included in the file is an Adaptive Equipment Worksheet noting the cost of the air conditioning for the Honda, although it is not clear how this number was calculated because air conditioning was a standard feature for that automobile. 

In a December 2008 administrative decision, the Veteran was notified that he would receive a check for $1920.72 as reimbursement for the adaptive equipment in his Honda.  This amount did not include reimbursement for the purported cost of the air conditioning.

According to 38 U.S.C.A. § 3901 and 38 C.F.R. § 3.808 (e), reimbursement for automobile air conditioning as part of an allowance for adaptive equipment of a motor vehicle is warranted when such equipment is necessary to the health and safety of the Veteran and to the safety of others.  As such, the Board remanded the Veteran's claim in July 2014 in order to obtain a medical opinion to address the Veteran's contentions that medications taken for his service-connected disabilities make him sweat excessively such that air conditioning is necessary in his automobile. 

Although the Veteran has continued to assert that air conditioning is a reimbursable component of his adaptive automobile equipment, the RO found, in a June 2009 rating decision and September 2010 Statement of the Case (SOC), that the Veteran did not have basic entitlement to automobile or adaptive equipment or adaptive equipment only even though, as noted above, basic eligibility had already been established pursuant to a May 2006 RO rating decision.

In August 2014, pursuant to the Board remand, a VA examiner concluded that air conditioning was less likely than not necessary to the health and safety of the Veteran and others as a result of his claimed excessive sweating.  The VA examiner noted the Veteran's contentions that he has been taking Sertraline and Metformin since 2005 and that the medications caused daily excessive sweating.  He further noted that a review of the record did not document a sweating disorder.  The examiner also noted that there was no objective documentation of excessive sweating due to medications taken for service-connected disabilities.  Further, the Veteran has never been diagnosed with an endocrine condition.  As such, the VA examiner stated that the Veteran's claimed sweating disorder was less likely as not related to his medications for service-connected disabilities.

The Board finds the August 2014 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to why he believed he was entitled to additional automotive assistance, and he provided a detailed rationale for the conclusion reached based on the record with consideration of the Veteran's lay assertions.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning this issue.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the Veteran has not demonstrated that the air conditioning in his vehicles is necessary to the health and safety of the Veteran or to the safety of others; as such, he is not eligible for additional reimbursement as part of his adaptive equipment allowance.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to automotive assistance with adaptive equipment, or adaptive equipment only, is denied.


REMAND

In July 2014, the Board remanded the Veteran's service connection claims for hypertension and a vascular disease.  The Veteran has asserted that both conditions are secondary to his service-connected PTSD, or in the alternative, are due to Agent Orange exposure while stationed in Vietnam.

In August 2014, the Veteran was afforded a VA examination for both conditions.  However, the VA examiner provided conclusory opinions as to the etiology of both the Veteran's hypertension and vascular disease.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, addendum opinions must be obtained.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran in August 2014 or another qualified VA examiner for a more detailed and responsive opinion regarding the nature and etiology of the Veteran's diagnosed hypertension and carotid artery disease.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder and copies of all pertinent records should be made available to the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  With respect to hypertension, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by his service-connected PTSD.

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began in or is related to active service, including presumed exposure to herbicides while serving in Vietnam?

In providing the opinion, the examiner's attention is directed to the National Academy of Sciences (NAS) determination pursuant to Update 2012 that placed hypertension in the "Limited or Suggestive Evidence of Association" category.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  79 Fed. Reg. 20,308 (April 11, 2014). 

(d)  With respect to carotid artery disease, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by his service-connected PTSD.

(e)  Is it at least as likely as not (50 percent or greater probability) that carotid artery disease was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's vascular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(f)  Is it at least as likely as not (50 percent or greater probability) that carotid artery disease began in or is related to active service, including presumed exposure to herbicides while serving in Vietnam.

The opinions provided thus far has not included the required level of explanation or rationale.  A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


